Citation Nr: 0915138	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  06-26 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, claimed as patellofemoral syndrome (PFS).

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for flat feet.

4.  Entitlement to an initial evaluation in excess of 10 
percent for a low back disability.  


REPRESENTATION

Veteran represented by:	National Association of County 
Veterans Service Officers



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1994 to August 
1997.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2005 by a 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested a Travel Board hearing in connection 
with the current claims.  The hearing was scheduled and 
subsequently held in September 2008.  The Veteran testified 
before the undersigned Veterans Law Judge (VLJ) and the 
hearing transcript is of record.  

During the hearing, the Veteran raised the issues of 
entitlement to service connection for an ankle disability, to 
include secondary to flat feet, and entitlement to service 
connection for tempomandibular joint (TMJ) dysfunction, to 
include as secondary to service-connected headaches.  The 
Veteran also raised the issue of entitlement to 
extraschedular consideration for his service-connected 
headaches.  In June 2008, the Board granted the Veteran a 50 
percent evaluation for headaches, the highest schedular 
rating available, effective May 17, 2008.  A July 2008 rating 
decision subsequently implemented the Board's decision.  
Accordingly, the Board refers these issues to the RO for any 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

I.  Service Connection Claims

The Veteran in this case contends that he has a bilateral 
knee disability and flat feet and that these disabilities are 
related to service.  Service treatment records (STRs) showed 
evidence of a left knee contusion, but a clinical evaluation 
and physical examination conducted in July 1997 prior to 
discharge from service was completely negative for any 
orthopedic disabilities of the knees or feet.

Associated with the Veteran's claims file are private 
treatment records from the Trenton Orthopedic Group (TOG) 
dated November 2004 to May 2005.  These records revealed that 
the Veteran sustained a left knee injury on September 30, 
2004 after stepping through a pallet at work.  A notation at 
the bottom of a November 2004 treatment note suggested that 
the Veteran filed a worker's compensation claim as a result 
of this incident.  The Board notes, however, that none of the 
employment and/or medical records from the Veteran's worker's 
compensation claim are of record.  Thus, these records should 
be obtained and associated with the claims file.  

VA also has a duty to assist veterans to obtain evidence 
needed to substantiate a claim. 38 U.S.C.A. § 5103A; 38 § 
C.F.R. § 3.159.  This duty to assist includes providing a 
thorough and contemporaneous medical examination.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991). 

Most recently, the Veteran was afforded a VA Compensation and 
Pension (C&P) examination in June 2006.  The Veteran stated 
at that time that he sustained a left knee injury after a 
slip-and-fall incident in July 2002.  Although there is no 
such evidence documenting this alleged incident in the claims 
file, the Board notes that the Veteran was involved in a 
motor vehicle accident in July 2002, but that no knee 
injuries were reported at that time.  Thus, the RO should 
contact the Veteran and request that he provide, or authorize 
VA to obtain, any and all treatment records pertaining to the 
July 2002 slip-and-fall accident referenced above, if any.  

The VA examiner subsequently diagnosed the Veteran as having 
bilateral knee PFS.  Although the examiner expressed an 
opinion that the Veteran's left knee disability was not 
related to service, the examiner failed to provide an opinion 
about the relationship between the Veteran's right knee 
disability and his period of active service, if any.  As 
such, the Board finds this VA examination to be inadequate 
for evaluation purposes as it pertains to the right knee 
only.  See Hayes v. Brown, 9 Vet. App. 67, 73 (1996).  
Accordingly, the Veteran should be scheduled for a new VA 
examination to ascertain the nature and severity of his right 
knee disability, and its relationship to service, if any.  
The examiner is also asked to express an opinion as to 
whether the Veteran has flat feet, and if so, whether this 
condition is related to service.    

II.  Increased Rating Claim

The Veteran also contends that he is entitled to a higher 
initial evaluation for his service-connected low back 
disability.  The Veteran was originally granted service 
connection for a low back disability in the June 2005 rating 
decision currently on appeal.  The RO evaluated the Veteran's 
low back disability as 10 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 5237, effective September 9, 2004.

The Board finds that the Veteran should be provided a new VA 
examination to assess the severity of his service-connected 
low back disability.  See Olson v. Principi, 3 Vet. App. 480, 
482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992)).

The Veteran also receives medical care through VA.  VA is 
required to make reasonable efforts to help the Veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2008); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Therefore, the RO should 
request all VA medical records pertaining to the Veteran that 
are dated from September 16, 2008 to the present.
Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
request that he identify all VA and non-VA 
sources of treatment for his bilateral 
knee disability and his claimed flat feet 
disability. In particular, the Veteran is 
asked to provide, or authorize VA to 
obtain, any and all of the following: 

(A)  Records 
pertaining to the 
Veteran's July 2002 
slip-and-fall accident 
as described in the 
June 2006 VA 
examination report; 
and 

(B)  Records, including 
but not limited to 
employment and/or medical 
records related to his 
September 30, 2004 work-
related injury and 
subsequent worker's 
compensation claim.

All efforts to obtain these records should 
be fully documented.  If no such records 
exist, a notation in the claims file 
should indicate as such.

2.  The RO should contact the appropriate 
VA medical facilities and attempt to 
obtain medical treatment records 
pertaining to the Veteran that are dated 
from September 16, 2008 to the present.  
The RO should also attempt to obtain any 
other evidence identified as relevant by 
the Veteran, provided that the Veteran 
completes the required authorization 
forms.

3.  After the above development is 
completed, the RO should make arrangements 
with the appropriate VA medical facility 
for the Veteran to undergo an orthopedic 
examination.  The claims folder and a copy 
of this remand must be made available to 
the examiner.  The examiner should note in 
the examination report that the claims 
folder and the remand have been reviewed.  
Any appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.  

In particular, the examiner is asked to 
indicate whether the Veteran's currently 
diagnosed right knee disability is at 
least as likely as not (i.e., 50 percent 
or greater possibility) related to the 
Veteran's military service.  The examiner 
is also asked to indicate whether the 
Veteran has flat feet, and if so, whether 
this condition is at least as likely as 
not (i.e., 50 percent or greater 
possibility) related to the Veteran's 
military service.  The examiner must 
provide a complete rationale for any 
stated opinion. 

The examiner is also asked to assess the 
severity of the Veteran's service-
connected low back disability. In 
particular, the examiner is asked to 
include a discussion about the ranges of 
motion of the thoracolumbar spine.  The 
examiner should also state whether the 
thoracolumbar spine disability is 
manifested by weakened movement, excess 
fatigability, incoordination or pain.  
These determinations should be expressed 
in terms of the degree of additional 
range-of-motion loss due to any weakened 
movement, excess fatigability, 
incoordination, or pain. The examiner must 
provide a complete rationale for any 
stated opinion. 

4.  Thereafter, the RO should readjudicate 
the Veteran's claims.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




